DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-9, the term “v-band flange” is indefinite.  The term is not known in the art and the specification does not use the term “v-band flange;” rather, the specification describes a “v-band clamp” which is a known structure in the art.  It is unclear if a “v-band flange” is a band clamp or a flange, rendering the claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu (US 2014/0366815 A1).
Regarding claim 1, Lu discloses an exhaust system for a vehicle (paragraph 0026; “vehicle machinery”) comprising: a turbocharger assembly [2]; and an exhaust silencer [1], the turbocharger assembly [2] and the exhaust silencer [1] are coupled together without exhaust piping therebetween (paragraph 0044; “the turbine outlet of the exhaust-driven turbocharger 2 is connected to the exhaust muffler 1 of the internal combustion engine by means of a bolt”) (paragraphs 0026, 0041, 0044 and Figure 3).
Regarding claim 2, Lu discloses the exhaust system of claim 1, wherein the turbocharger assembly [2] includes a turbine housing (see Figure 3) with a turbocharger turbine therein, the turbine housing (see Figure 3) is connected to the silencer [1] without intermediary exhaust piping therebetween (paragraph 0044; “the turbine outlet of the exhaust-driven turbocharger 2 is connected to the exhaust muffler 1 of the internal combustion engine by means of a bolt;” wherein the turbine outlet is integral with the turbine housing) (paragraphs 0041, 0044 and Figure 3).
Regarding claim 3, Lu discloses the exhaust system of claim 1, wherein the turbocharger assembly [2] and the exhaust silencer [1] are directly coupled together (via a bolt) (paragraphs 0044 and Figure 3).
Regarding claim 4, Lu discloses the exhaust system of claim 1.  The recitation that the vehicle includes at least one snow ski amounts to intended use of the exhaust 
Regarding claim 5, Lu discloses the exhaust system of claim 1, further comprising an adaptor flange (see turbine housing outlet flange in Figure 3) connecting the turbocharger assembly [2] and the exhaust silencer [1] together (paragraph 0044 and Figure 3; wherein it is inherent that connection bolt passes through the flange).
Regarding claim 10, Lu discloses the exhaust system of claim 1, wherein the turbocharger assembly [2] is fully supported by the exhaust silencer [1] (paragraph 0041 and Figure 3; wherein the muffler [1] is connected to the chassis or support of the equipment and turbocharger [2] is not). 
Regarding claim 11, Lu discloses the exhaust system of claim 1, wherein engine exhaust exiting the turbocharger assembly [2] flows directly into the exhaust silencer [1] without flowing through intermediary piping (paragraph 0044 and Figure 3).
Claims 1-5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kempka et al. (US 6,158,214; hereinafter Kempka).
Regarding claim 1, Kempka discloses an exhaust system for a vehicle (col. 5 line 35, “passenger car”) comprising: a turbocharger assembly (col. 5 line 37; “exhaust gas turbocharger”); and an exhaust silencer [1], the turbocharger assembly and the exhaust silencer [1] are coupled together (at [34]) without exhaust piping therebetween (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, col. 5 line 66 - col. 6 line 3, and Figures 1 and 3; wherein muffler [1] is provided directly after an exhaust gas turbocharger by connecting muffler [1] ball flange [34] to exhaust gas turbocharger).
Regarding claim 2, Kempka discloses the exhaust system of claim 1, wherein the turbocharger assembly includes a turbine housing with a turbocharger turbine therein, the turbine housing is connected to the silencer [1] without intermediary exhaust piping therebetween (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, and col. 5 line 66 - col. 6 line 3; wherein it is inherent that exhaust gas turbochargers include a turbine housing with a turbine therein).
Regarding claim 3, Kempka discloses the exhaust system of claim 1, wherein the turbocharger assembly and the exhaust silencer [1] are directly coupled (at [34]) together (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, col. 5 line 66 - col. 6 line 3, and Figures 1 and 3).
Regarding claim 4, Kempka discloses the exhaust system of claim 1.  The recitation that the vehicle includes at least one snow ski amounts to intended use of the exhaust system since the vehicle is introduced as an intended use of the exhaust system in the preamble of claim 1 (i.e., “for a vehicle including at least one snow ski”).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP2114.  Additionally, if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  See MPEP 2111.02.  Since the exhaust system structure does not require the structure of the vehicle, the vehicle including at least one snow ski amounts to intended use of the exhaust system.
Regarding claim 5, Kempka discloses the exhaust system of claim 1, further comprising an adaptor flange [34] connecting the turbocharger assembly and the exhaust silencer [1] together (col. 5 line 66 - col. 6 line 3, and Figures 1 and 3).
Regarding claim 11, Kempka discloses the exhaust system of claim 1, wherein engine exhaust exiting the turbocharger assembly flows directly into the exhaust silencer [1] without flowing through intermediary piping (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, col. 5 line 66 - col. 6 line 3, and Figures 1 and 3).
Claims 15-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Etou (US 2003/0029663 A1).
Regarding claim 15, Etou discloses an exhaust system [100] for a vehicle [20] having at least one snow ski [44] comprising: a deep snow exhaust outlet [103] defined by a driveline structural member [223] of the vehicle [20]; and a belt drive or chain drive assembly [52] for propelling the vehicle [20] is mounted to the driveline structural member [223] (paragraph 0102; wherein bearing [418] of v-belt transmission [52] which contains v-belt [58] is held by the bearing holder [301] that is affixed to the frame member [223]) (paragraph 0031, 0037-0038, 0046-0047, 0058, 0065, 0067, 0102-0103, and Figures 1-3, 6, 8, and 20; wherein “deep snow” provides no structure and as such an opening [103] for an exhaust runner [102] is equated with the claimed “deep snow exhaust outlet”).  
Regarding claim 16, Etou discloses the exhaust system of claim 16, wherein the driveline structural member [223] is a single cast plate, a stamped plate, or a forged plate entirely defining the deep snow exhaust outlet [103] (paragraphs 0046, 0058, 0065, 0067, and Figures 3, 6, and 8; wherein frame member [223] is produced by mold casting, die-casting or lost-wax casting and is partially plate shaped).  Additionally, although disclosed by Etou, the examiner would like to point out that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Regarding claim 18, Etou discloses the exhaust system of claim 15, wherein the deep snow exhaust outlet [103] is forward of a foot-well [212] of the vehicle [20] (paragraph 0060 and Figures 2-3 and 8; wherein the openings [103] are forward of at least part of the lower horizontal sections [212] forming foot step areas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kempka as applied to claim 1 above, and further in view of Woods et al. (US 2010/0041287 A1; hereinafter Woods).
Regarding claims 7-9, Kempka discloses the exhaust system of claim 1, further comprising a flange [34] directly connecting the turbocharger assembly and the exhaust silencer [1] together (col. 5 line 66 - col. 6 line 3 and Figures 1 and 3).  Kempka discloses the flange having cap screws [35] for connecting the exhaust muffler to an exhaust gas turbocharger (col. 5 line 66 - col. 6 line 3 and Figures 1 and 3) and does not disclose the flange being a v-band flange.  Woods, however, teaches a similar exhaust system (Figure 1) comprising: a turbocharger assembly [3] and an exhaust component [4, 5], the turbocharger assembly [3] and the exhaust component [4, 5] are coupled together (at [6]) without exhaust piping therebetween, further comprising a v-band flange [6, 18, and/or 104] directly connecting the turbocharger assembly [3] and the exhaust component [4, 5] together, wherein the v-band flange [6, 18, and/or 104] is part of the exhaust component [4, 5] (specifically see [18]) and a turbine housing (see [100, 104]) of the turbocharger assembly [3] is clamped (via [6]) to the v-band flange [6, 18, and/or 104] (specifically see [18]), wherein the v-band flange [6, 18, and/or 104] is part of a turbine housing (see [100, 104]) of the turbocharger assembly [3] and the exhaust component [4, 5] is clamped (via [6]) to the v-band flange [6, 18, and/or 104] (specifically see [104]) (paragraphs 0010, 0024, 0027-0028, and Figures 1-2 and 7-8).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure Kempka’s flange as a v-band flange because Woods . 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Etou as applied to claim 15 above, and further in view of Kempka.
Regarding claim 19, Etou discloses the exhaust system of claim 15, further comprising an exhaust silencer (paragraph 0047; “silencer box”).  Etou does not disclose a turbocharger assembly coupled to the exhaust silencer without intermediary exhaust piping therebetween.  Kempka, however, teaches a similar exhaust system for a vehicle (col. 5 line 35, “passenger car”) comprising a turbocharger assembly (col. 5 line 37; “exhaust gas turbocharger”) and an exhaust silencer [1] coupled together (at [34]) without intermediary exhaust piping therebetween (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, col. 5 line 66 - col. 6 line 3, and Figures 1 and 3; wherein muffler [1] is provided directly after an exhaust gas turbocharger by connecting muffler [1] ball flange [34] to exhaust gas turbocharger). .
Claims 1-5, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Etou in view of Kempka.
Regarding claim 1, Etou discloses an exhaust system [100] for a vehicle [20] comprising: an exhaust silencer (paragraph 0047; “silencer box”) (paragraphs 0031, 0046-0047, and Figure 1).  Etou does not disclose a turbocharger assembly and the exhaust silencer being coupled together without exhaust piping therebetween.  Kempka, however, teaches a similar exhaust system for a vehicle (col. 5 line 35, “passenger car”) comprising: a turbocharger assembly (col. 5 line 37; “exhaust gas turbocharger”); and an exhaust silencer [1], the turbocharger assembly and the exhaust silencer [1] are coupled together (at [34]) without exhaust piping therebetween (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, col. 5 line 66 - col. 6 line 3, and Figures 1 and 3; wherein muffler [1] is provided directly after an exhaust gas turbocharger by connecting muffler [1] ball flange [34] to exhaust gas turbocharger).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a turbocharger assembly in Etou’s exhaust system which is coupled to the exhaust silencer without exhaust piping between because it is notoriously well known in the art that turbochargers increase an internal combustion engines power output by forcing compressed air into the combustion chamber and Kempka discloses that directly coupling the turbocharger and exhaust silencer allows for a compact exhaust system in small vehicles (col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, and col. 5 lines 33-42).
Regarding claim 2, Kempka discloses in the modified Etou, the exhaust system of claim 1, wherein the turbocharger assembly includes a turbine housing with a turbocharger turbine therein, the turbine housing is connected to the silencer [1] without intermediary exhaust piping therebetween (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, and col. 5 line 66 - col. 6 line 3; wherein it is inherent that exhaust gas turbochargers include a turbine housing with a turbine therein).
Regarding claim 3, Kempka discloses in the modified Etou, the exhaust system of claim 1, wherein the turbocharger assembly and the exhaust silencer [1] are directly coupled (at [34]) together (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, col. 5 line 66 - col. 6 line 3, and Figures 1 and 3). 
Regarding claim 4, the modified Etou discloses the exhaust system of claim 1, wherein the vehicle [20] includes at least one snow ski [44] (paragraphs 0031, 0034, and Figure 1).  
Regarding claim 5, Kempka discloses in the modified Etou, the exhaust system of claim 1, further comprising an adaptor flange [34] connecting the turbocharger assembly and the exhaust silencer [1] together (col. 5 line 66 - col. 6 line 3, and Figures 1 and 3).
Regarding claim 11, Kempka discloses in the modified Etou, the exhaust system of claim 1, wherein engine exhaust exiting the turbocharger assembly flows directly into the exhaust silencer [1] without flowing through intermediary piping (col. 2 lines 20-23, col. 3 line 63 - col. 4 line 2, col. 4 lines 15-17, col. 5 lines 33-42, col. 5 line 66 - col. 6 line 3, and Figures 1 and 3).
Regarding claim 12, the modified Etou discloses  the exhaust system of claim 1, wherein the vehicle [20] is a snowmobile, the exhaust system [100] further comprising a deep snow exhaust outlet [103] defined by a driveline structural member [223] of the snowmobile, a belt drive or chain drive assembly [52] for propelling the snowmobile is mounted to the driveline structural member [223] (paragraph 0102; wherein bearing [418] of v-belt transmission [52] which contains v-belt [58] is held by the bearing holder [301] that is affixed to the frame member [223]) (paragraph 0031, 0037-0038, 0046-0047, 0058, 0065, 0067, 0102-0103, and Figures 1-3, 6, 8, and 20; wherein “deep snow” provides no structure and as such an opening [103] for an exhaust runner [102] is equated with the claimed “deep snow exhaust outlet”).  
Regarding claim 14, the modified Etou discloses the exhaust system of claim 12, wherein: the deep snow exhaust outlet [103] is entirely defined by the driveline structural member [223]; and the driveline structural member [223] is a single cast plate, a stamped plate, or a forged plate entirely defining the deep snow exhaust outlet [103] (paragraphs 0046, 0058, 0065, 0067, and Figures 3, 6, and 8; wherein frame member [223] is produced by mold casting, die-casting or lost-wax casting and is partially plate shaped).  Additionally, although disclosed by the modified Etou, the examiner would like to point out that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim .

Allowable Subject Matter
Claims 6, 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 6, 13, 17, and 20, the combinations including the limitations in the inventions as claimed are neither disclosed nor rendered obvious by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Li et al. (CN 207648298 U), Barole et al. (US 2016/0040566 A1), Swenson et al. (US 2012/0285177 A1), and St. Mary (US 2010/0313418 A1) which all disclose exhaust systems comprising turbocharger assemblies and exhaust silencers and  Rasmussen (US 2010/0243343 A1), Etou (US 2006/0175107 A1), Blakely (US 6,942,052 B1), Hase (US 3,870,115), and Bedard (US 9,188,048 B2) which all discloses snowmobile exhaust outlets in a driveline structural member of the snowmobile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY B. WALTER whose telephone number is (571)270-5286.  The examiner can normally be reached on Monday - Friday: 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AUDREY B. WALTER/Primary Examiner, Art Unit 3746